SECOND DIVISION
                              ANDREWS, P. J.,
                           MCFADDEN and RAY , JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                      July 25, 2014




In the Court of Appeals of Georgia
 A14A0791. HOLCOMB v. THE STATE.

      MCFADDEN, Judge.

      Michael Holcomb appeals from his convictions for child molestation and

aggravated sexual battery, contending that the evidence is insufficient to support the

guilty verdict. We disagree and affirm.

      When a criminal defendant challenges his conviction on the ground of

insufficient evidence, “the relevant question is whether, after viewing the evidence

in the light most favorable to the prosecution, any rational trier of fact could have

could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U. S. 307, 319 (III) (b) (99 SCt 2781, 61 LE2d 560) (1979)

(citation omitted; emphasis in original).
      So viewed, the evidence showed that, beginning in 2006, A. H. and her brother

lived with their grandmother and Holcomb, their uncle. Holcomb’s bedroom was

right next to A.H.’s bedroom. A. H. testified that in February 2008, when she was 12

years old, Holcomb began coming into her room at night and touching her

inappropriately. Over the course of about a month, he progressed from fondling A.

H.’s breasts and genitals to digitally penetrating her, as well as exposing himself to

her and forcing her to touch his genitals.

      This evidence authorized the jury to find that Holcomb committed the offense

of child molestation, which occurs when a person “does any immoral or indecent act

to or in the presence of or with any child under the age of 16 years with the intent to

arouse or satisfy the sexual desires of either the child or the person.” OCGA § 16-6-4

(a) (1). This evidence also authorized the jury to find that Holcomb committed the

offense of aggravated sexual battery, which occurs when a person “intentionally

penetrates with a foreign object the sexual organ . . . of another person without the

consent of that person.” OCGA § 16-6-22.2 (b). A. H.’s testimony alone was

sufficient to establish the elements of these offenses. See Hammontree v. State, 283

Ga. App. 736, 737 (1) (624 SE2d 412) (2007).



                                             2
      Nevertheless, Holcomb argues the evidence is insufficient to support his

convictions, because other evidence challenged A. H.’s credibility. He points to

testimony that A. H. had a reputation for untruthfulness, evidence that A. H. delayed

her outcry in this case, and A. H.’s own admission that she lied in her testimony for

another molestation case in which she was the victim. He also points to the fact that

A. H.’s family members did not corroborate her story. But see Mauldin v. State, 313

Ga. App. 228, 231 (1) (721 SE2d 182) (2011) (a victim’s testimony is sufficient,

regardless of whether there are corroborating witnesses). Citing former OCGA § 24-

9-85 (a), Holcomb argues that he successfully impeached A. H.’s testimony, and

consequently the jury should not have believed her. (A similar witness impeachment

statute may be found in Georgia’s new Evidence Code at OCGA § 24-6-608.)

      Whether A. H. gave a credible account of Holcomb’s actions, however, was for

the jury to decide. It is well-established that

      [i]t is the function of the jury, not this [c]ourt, to judge the credibility of
      witnesses, resolve conflicts in the testimony, weigh the evidence, and
      draw reasonable inferences from the evidence. In so doing, a jury is
      authorized to believe or disbelieve all or any part of the testimony of
      witnesses. Ultimately, as long as there is some competent evidence, even
      though contradicted, to support each fact necessary to make out the
      state’s case, the jury’s verdict will be upheld.

                                            3
Mauldin, 313 Ga. App. at 231 (1) (citations omitted). Additionally, “[t]his court does

not re-weigh evidence or resolve conflicts in testimony; instead, evidence is reviewed

in a light most favorable to the verdict, with deference to the jury’s assessment of the

weight and credibility of the evidence.” Cook v. State, 276 Ga. App. 803, 804 (1) (625

SE2d 83) (2005) (citation omitted).

      Judgment affirmed. Andrews, P. J., and Ray, J., concur.




                                           4